the opinion of the Court was delivlivered by
Trunkey, J.:
The interlocutory decree was made on the 6 th of October, 1883, and since nothing has been done to obtain a final decree. In accord with usage, no opinion will be filed at this stage in the case. The act of 12th February, 1869, entitled “An act consolidating the wards of the city of Pittsburgh for educational purposes,” section sixty-six, provides that at no time shall the indebtedness of any sub-district, for borrowed money, exceed $50,000. A case might arise where the limitations of the Constitution, article IX, section 8, and of th.e act of April 20, 1874, relating to increase of indebtedness by municipalities,' would prevent a sub-district from borrowing money to the extent of $50,000, but nothing in the Constitution, or said act of 1874, authorizes a sub-district in the independent school-district of Pittsburgh to borrow money in excess of that limit.
Decree reversed, and it is now considered and decreed, that pending and during the proceeding in this case, the respondents be and are enjoined from issuing the bonds described in the bill, or similar bonds, in excess of $50,-000, and from the issuing of said bonds to such an extent that the indebtedness of said sub-district for borrowed money shall exceed said sum of $50,000.
The amount of the bond to be filed by the complainants before the issue of the writ, and the approval of said bond, shall be determined by the court of common pleas, or a judge thereof.
Record remitted for further proceedings.